Citation Nr: 0718347	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left foot and ankle 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran had active duty service from September 1966 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a left 
foot and ankle disorder and diabetes mellitus.

Subsequently, the RO, in a February 2005 rating decision, 
granted service connection for diabetes mellitus.  The grant 
of service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).   


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veterans's left foot and ankle disorder and 
active military service.


CONCLUSION OF LAW

A left foot and ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  VA notice and duty 
to assist letters, dated in April and June 2004, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection, of what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim, and asked him to provide any information 
in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The RO requested and received 
the appellant's treatment records from Smyrna Hospital.  
Further, the Board notes that VA made several attempts to 
obtain treatment records from C. P. Settle, M.D.; however, 
the physician provided a negative response that such records 
were not available.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  Given the above, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim, which VA has not sought. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the appellant's service 
connection claim for a left foot and ankle disorder is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.   

The Board finds that the evidence of record - service medical 
records, private medical treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that his left foot and ankle 
disability resulted from an injury that occurred during 
active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

Service medical records show that the appellant's lower 
extremities were found to be clinically normal upon 
enlistment.  In March 1967, the veteran was treated for a 
twisted right ankle.  Otherwise, the claims file contains no 
evidence of any trauma or instances of injury relating to his 
lower extremities during active service.  The Board observes 
that the issue on appeal concerns the veteran's left ankle 
and service medical records are devoid of any evidence of an 
injury to his left foot or ankle.  The veteran's separation 
examination shows that he was found to be clinically normal 
for his lower extremities upon discharge.

Post-service medical evidence includes a surgical report from 
the Smyrna Hospital and lay statements.  

Treatment records show that the veteran complained of pain in 
his left foot and difficulty with wearing shoes.  In January 
1992, he was diagnosed with hallux abducto valgus of the left 
foot and underwent bunionectomy.  However, these records do 
not contain any medical evidence connecting his left foot 
disorder to military service.  

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking his left foot and ankle disorder to service.  
Further, the Board observes that the veteran was not found to 
have arthritis and did not receive treatment and diagnosis of 
his left foot and ankle disorder within one year of his 
separation from service.  Thus, service connection on a 
presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, is not 
warranted.  In the absence of competent medical evidence 
linking his left foot and ankle disorder to service, the 
veteran's claim must be denied. 

Finally, the appellant, his friend, and his representative 
may believe that there was a causal relationship between the 
appellant's service and his left foot and ankle disorder.  
However, the Board notes that there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as medical experts for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a left foot and ankle disorder is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


